DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on the application having Application No. 16/917,262 filed on June 30, 2020, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney James Pohl (Reg. No. 60,724) on July 15, 2021.

Claims 1-34 (renumbered 1-33) are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney James Pohl (Reg. No. 60,724) on July 15, 2021.

The application has been amended as follows:

IN THE SPECIFICATION
now U.S. Pat. No. 10,698,674, the entirety of which is incorporated by reference herein. --.

IN THE CLAIMS:
Please cancel claim 7, amend claims 1, 6, 8-14, and 19-22, and add new claims 23-34 as follows:

1. (Currently Amended)  A method for entry point-based code analysis and transformation, comprising:
selecting, by an analysis agent executed by a processor of a computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects;
identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area;
replacing, by a transformer executed by the processor of the computing device, the first corresponding code objects of the target installation;
second corresponding code objects of the target installation;
identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and
modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

6. (Currently Amended)  The method of claim 5, further comprising, for each code object of the second subset, adding a corresponding predetermined identifier to an additional code object of the second functional area associated with the [[said]] code object of the second subset.

7. (Cancelled)  

8. (Currently Amended)  The method of claim 1, wherein at least one entry point of the first functional area 

at least one entry point of the first functional area 

10. (Currently Amended)  The method of claim 1, wherein at least one entry point of the first functional area 

11. (Currently Amended)  The method of claim 1, wherein at least one entry point of the first functional area 

12. (Currently Amended)  The method of claim 1, wherein modifying the at least one additional code object of the second functional area further comprises replacing an identifier within the at least one additional code object of the second functional area associated with the a corresponding the [[said]] entry point of the first functional area.

13. (Currently Amended)  The method of claim 1, wherein replacing the first corresponding code objects of the target installation further comprises replacing the 

14. (Currently Amended)  A system for entry point-based code analysis and transformation, comprising:
a computing device having a processor configured to execute an analyzer client comprising an analysis agent and a transformer stored in a main memory unit, wherein the analyzer client is in communication with a source installation of an application to be transformed to a target installation of the application;
wherein the analysis agent is configured to:
select a first functional area of the source installation from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects,
identify a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area, and
identify at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and
wherein the transformer is configured to:
first corresponding code objects of the target installation,
replace the second corresponding code objects of the target installation, and
modify the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

19. (Currently Amended)   The system of claim 18, wherein the analysis agent is further configured to, for each code object of the second subset, add a corresponding predetermined identifier to an additional code object of the second functional area associated with the [[said]] code object of the second subset.

20. (Currently Amended)  The system of claim 14, wherein [[an]] the entry point of the first functional area comprises: 
a shared portion of memory used by code objects of the first functional area and the second functional area; [[,]] or 
a call back from a code object of the first functional area to a code object of the second functional area.

of the second functional area associated with the a corresponding the [[said]] entry point of the first functional area.

22. (Currently Amended)  The system of claim 14, wherein the transformer is further configured to replace the 

23. (New)  A non-transitory software installation device storing processor-executable instructions configured to cause a computing device to perform entry point-based code analysis and transformation by executing a method comprising:
selecting, by an analysis agent executed by a processor of the computing device, a first functional area of a source installation of an application to be transformed to a target installation of the application from a plurality of functional areas of the source installation, each functional area comprising a plurality of associated code objects;
identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area;

replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation;
identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and
modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

24. (New)  The software installation device of claim 23, wherein identifying the first subset and the second subset of the plurality of associated code objects of the first functional area further comprises, for each code object of the first functional area:
identifying, within the code object, one or more references to a corresponding one or more additional code objects, and
determining whether any of the one or more additional code objects are part of the second functional area.

25. (New)  The software installation device of claim 24, wherein the method further comprises:


26. (New)  The software installation device of claim 24, wherein the method further comprises:
assigning the code object to the second subset responsive to the determination that at least one additional code object of the one or more additional code objects is part of the second functional area.

27. (New)  The software installation device of claim 23, wherein identifying the second subset of the plurality of associated code objects of the first functional area first comprises adding a predetermined identifier to each code object of the second subset.

28. (New)  The software installation device of claim 27, wherein the method further comprises, for each code object of the second subset, adding a corresponding predetermined identifier to an additional code object of the second functional area associated with the code object of the second subset.

29. (New)  The software installation device of claim 23, wherein at least one entry point of the first functional area comprises a shared portion of memory used by code objects of the first functional area and the second functional area.



31. (New)  The software installation device of claim 23, wherein at least one entry point of the first functional area comprises a database table having associations to at least one code object of the first functional area and at least one code object of the second functional area.

32. (New)  The software installation device of claim 23, wherein at least one entry point of the first functional area comprises a class, type, or variable definition.

33. (New)  The software installation device of claim 23, wherein modifying the at least one additional code object of the second functional area further comprises replacing an identifier within the at least one additional code object of the second functional area associated with the entry point of the first functional area with an identifier of a corresponding code object of the target installation, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area.

34. (New)  The software installation device of claim 23, wherein replacing the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation further comprises replacing the first subset of the plurality of associated code objects with standard functionality of the target installation.

END OF AMENDMENT

Allowable Subject Matter
The following is Examiner’s statement of reasons for allowance: 

	The prior art of record teaches the general concepts of code transformation and entry-points. For example: 
Gass et al. 20110078211 teaches analyzing and transforming an application from a source installation to a target installation
Gass et al. 20110296391 teaches dynamically creating a substitution template from a conditional pattern template to transform code objects from a source installation to a target installation
Rimlinger 7788659 teaches eliminating loops from a computer program by receiving the program, graphing its function and control, identifying its entry point, and identifying groups of loops connected to its entry point
Lattner et al. “LLVM: A Compilation Framework for Lifelong Program Analysis & Transformation” discloses a compiler framework designed to support transparent, lifelong program analysis and transformation for arbitrary programs
Bourgeois et al. “Extending executability of applications on varied target platforms” teaches a framework to allow adaptation of applications for execution on various computational resources, which enhances usability of cyber-infrastructure platforms by providing automated adaptations of applications and conditioning of target environments so that greater crossutilization is achieved.
Gschwind 20150278110 discloses translating memory addresses

However, Examiner has concluded that the specific claim limitations identifying, by the analysis agent, a first subset of the plurality of associated code objects of the first functional area having associations only to other code objects of the first functional area, and a second subset of the plurality of associated code objects of the first functional area having associations to code objects in additional functional areas, the second subset comprising entry points of the first functional area; replacing, by a transformer executed by the processor of the computing device, the first subset of the plurality of associated code objects of the first functional area with first corresponding code objects of the target installation; replacing, by the transformer, the second subset of the plurality of associated code objects of the first functional area with second corresponding code objects of the target installation; identifying, by the analysis agent, at least one additional code object of a second functional area as associated with an entry point of the first functional area, wherein the entry point of the first functional area comprises a shared variable between the first functional area and the second functional area; and
modifying the at least one additional code object of the second functional area, responsive to the identification of the at least one additional code object of the second functional area as associated with the entry point of the first functional area,” as recited in independent claim 1, with similar limitations recited in independent claims 14 and 23, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 14, and 23 are therefore allowed.  Claims 2-6, 8-13 and 15-34 are also allowed due to their respective dependency on allowable independent claims 1, 14, and 23.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192